                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:18-CV-00366-GCM
 SARA ANN HORNBY,                                    )
                                                     )
                  Plaintiffs,                        )
                                                     )
     v.                                              )          ORDER
                                                     )
 NANCY A. BERRYHILL,                                 )
                                                     )
                  Defendants.                        )
                                                     )

          Upon stipulation of the parties, it is hereby ordered that Defendant will pay Plaintiff

$8,000.00 in attorney’s fees in full satisfaction of all claims arising under the Equal Access to

Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset

Program, payment will be made by check payable to Plaintiff’s counsel, George C. Piemonte,

and mailed to his office at 4601 Charlotte Park Drive, Suite 390, P.O. Box 669468, Charlotte,

North Carolina 28266, in accordance with Plaintiff’s assignment to her attorney of her right to

payment of attorney’s fees under the Equal Access to Justice Act. It is further ordered that

Plaintiff shall be paid $400.00 in costs from the Judgment Fund by the U.S. Department of

Treasury pursuant to 28 U.S.C. § 2412(a)(1).

          SO ORDERED.



                                        Signed: July 24, 2019
